DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on September 11, 2020.  Claims 1-20 are pending.  Claims 1 and 11 are independent.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on September 11, 2020 and March 1, 2021 have been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2013/0325225 to Kane et al. (hereinafter “Kane”).
Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kane.
With respect to independent claim 1, Kane discloses a first logical unit configured to be connected to a first power source, a first speed sensor and a first vital supervision circuit; a second logical unit configured to be connected to a second power source, a second speed sensor and a second vital supervision circuit (see paragraphs [0019], [0024] and claim 1:  The function of the vital circuits 101, 201 is to ensure to the extent possible that the sensors are operating correctly.  The primary concern with the sensors 100, 200 is that they do not erroneously indicate a zero speed or a speed lower than the true speed.  Each of the watchdog timers 302, 303 is connected to a power supply 705. If either of the watchdog timers 302, 303 signals the power supply that it has timed out (which may be due to a failure of one of the speed comparators 300, 301 or may be because the operator has not reduced the speed of the train to the allowable speed indicated by the speed profile), the power supply 705 is configured to interrupt the supply of power to the P2A valve 600 to cause an emergency brake application. In some embodiments, the power supply 705 is configured to produce a unique voltage not used elsewhere on the train to reduce the possibility that a short results in the unintended application of power to the P2A valve 600.   A first processor, the first processor being configured to calculate a first speed profile for the train along a first portion of track associated with the first processor, the first speed profile including a maximum allowable speed of the train for each point along the first portion of track, the first speed profile including a braking curve corresponding to a portion of the track in which the maximum allowable speed transitions from a higher speed to a lower speed.).
With respect to dependent claim 2, Kane discloses wherein the first logical unit and the second logical unit are connected to a vehicle on-board controller (see paragraph [0025] and claim 1:  The system 20 includes both wayside and onboard equipment.  A receiver located onboard the train, the receiver being configured for communication with the transmitter; an onboard processor located onboard the train and connected to the receiver; and a memory located onboard the train and connected to the onboard processor.). 
With respect to dependent claim 3, Kane discloses wherein when the first logical unit or the second logical unit detects an over-speed condition, the over-speed protection device is configured to engage a brake (see paragraph [0021]:  the speed from the GPS vitality circuit 500 are correlated. In some embodiments, this is done by simply comparing the speeds and ensuring that they are within an acceptable error of each other. In other embodiments, more sophisticated methods are used. These methods may include accounting for areas in which wheel slippage may occur (e.g., where the grade of the track is significant) such that excessive speeds from one of the axle sensors 100, 200 do not trigger an error. If the speeds from any of the three speed inputs do not correlate, corrective action is taken. In some embodiments, the corrective action may include warning the operator that there is an apparent malfunction and, if the operator does not respond, initiating an emergency brake application.).  
With respect to dependent claim 4, Kane discloses wherein the first logical unit and the second logical unit determine speed using different methods (see paragraph [0019]:  The function of the vital circuits 101, 201 is to ensure to the extent possible that the sensors are operating correctly. The primary concern with the sensors 100, 200 is that they do not erroneously indicate a zero speed or a speed lower than the true speed.).  
With respect to dependent claim 5, Kane discloses wherein the first power source is independent of the second power source (see claim 10:  a valve connected to the power supply and in fluid communication with an air brake pipe, the valve being configured such that it remains closed when power from the power supply is supplied to the valve and causes an application of the train's brakes when power from the power supply is not supplied to the valve; wherein each of the speed comparators is configured to control its respective output such that the power supply does not supply power to the valve when a speed of the train exceeds a maximum allowable speed as indicated in a corresponding portion of the speed profile.). 
With respect to dependent claim 6, Kane discloses wherein the first speed sensor and the second speed sensor measure speed using different methods (see claim 1:  a first processor, the first processor being configured to calculate a first speed profile for the train along a first portion of track associated with the first processor, the first speed profile including a maximum allowable speed of the train for each point along the first portion of track, the first speed profile including a braking curve corresponding to a portion of the track in which the maximum allowable speed transitions from a higher speed to a lower speed.   A second processor, the second processor being configured to calculate a second speed profile for the train along a second portion of track associated with the second processor, the second speed profile including a maximum allowable speed of the train for each point along the second portion of track, the second speed profile including a braking curve corresponding to a portion of the track in which the maximum allowable speed transitions from a higher speed to a lower speed.).
With respect to dependent claim 7, Kane discloses wherein the first speed sensor is independent of the second speed sensor (see paragraph [0019]: Each of the axle drive sensors 100, 200 is preferably connected to a respective vital circuit 101, 201. The function of the vital circuits 101, 201 is to ensure to the extent possible that the sensors are operating correctly. The primary concern with the sensors 100, 200 is that they do not erroneously indicate a zero speed or a speed lower than the true speed.).  
With respect to dependent claim 8, Kane discloses wherein the vehicle on-board controller is configured to supervise the first logical unit and the second logical unit (see paragraphs [0318] and [0324]:  the system 2100 includes the lead vehicle 2102 disposed at the front end of the consist 2100; alternatively, the lead vehicle 2102 may be located intermediate in the system 2100. In either case, the lead vehicle 2102 is the lead in terms of consist operation. The lead vehicle in a vehicle system may remotely control operations of the remote and/or trail vehicles in the same vehicle system. For example, the lead vehicle may issue command messages via wired and/or wireless communication pathways to the other vehicles in the vehicle system. These messages can direct the vehicles to implement designated operational settings (e.g., throttle settings, brake settings, speeds, accelerations, etc.).  The system 2226 includes processors 2204 disposed onboard the vehicles 2200, 2202. The processor 2204 may include computer processors, microprocessors, controllers, microcontrollers, or other hardware devices. For example, the processors 2204 can be programmable logic-based devices; dedicated, hard-wired state machines; or a combination thereof. The reference number 2204 can refer to a single processor or multiple processors, arithmetic-logic units (ALUs), central processing units (CPUs), or the like, disposed on board each of the vehicles 2200, 2202.).  
With respect to dependent claim 9, Kane discloses wherein the first vital supervision circuit is configured to ensure that the first logical unit measures speed accurately and the second vital supervision circuit is configured to ensure that the second logical unit measures speed accurately (see paragraphs [0019] and [0021]:  Each of the axle drive sensors 100, 200 is preferably connected to a respective vital circuit 101, 201. The function of the vital circuits 101, 201 is to ensure to the extent possible that the sensors are operating correctly. The primary concern with the sensors 100, 200 is that they do not erroneously indicate a zero speed or a speed lower than the true speed.  A pair of vital circuits connected to the onboard processor, each vital circuit in the pair being connected to a respective axle sensor, each vital circuit being configured to confirm that at least some portion of the respective axle sensor to which the vital circuit is connected is functioning properly.).  
With respect to dependent claim 10, Kane discloses wherein the first logical unit has first inputs and first outputs and the second logical unit has second inputs and second outputs and wherein the first inputs are independent of the second inputs and the first outputs are independent of the second outputs (see Figure 1, reference numerals 100, 101, 200 and 201).  
With respect to independent claim 11, Kane discloses an SIL 4 over-speed protection device including a first logical unit and a second logical unit (see paragraphs [0019], [0024] and claim 1:  The function of the vital circuits 101, 201 is to ensure to the extent possible that the sensors are operating correctly.  The primary concern with the sensors 100, 200 is that they do not erroneously indicate a zero speed or a speed lower than the true speed.  Each of the watchdog timers 302, 303 is connected to a power supply 705. If either of the watchdog timers 302, 303 signals the power supply that it has timed out (which may be due to a failure of one of the speed comparators 300, 301 or may be because the operator has not reduced the speed of the train to the allowable speed indicated by the speed profile), the power supply 705 is configured to interrupt the supply of power to the P2A valve 600 to cause an emergency brake application. In some embodiments, the power supply 705 is configured to produce a unique voltage not used elsewhere on the train to reduce the possibility that a short results in the unintended application of power to the P2A valve 600.   A first processor, the first processor being configured to calculate a first speed profile for the train along a first portion of track associated with the first processor, the first speed profile including a maximum allowable speed of the train for each point along the first portion of track, the first speed profile including a braking curve corresponding to a portion of the track in which the maximum allowable speed transitions from a higher speed to a lower speed.); 
a vehicle on-board controller connected to the SIL 4 over-speed protection device a mode selection switch in communication with the SIL 4 over-speed protection device and the vehicle on-board controller, the mode selection switch configured to select between at least two modes responsive to detection of an over-speed condition: a first mode in which the SIL 4 over-speed protection device engages a brake; and a second mode in which the SIL 4 over-speed protection device does not engage a brake (see paragraph [0017]:  If the speed of the train is determined to exceed the speed profile, corrective action is taken. This corrective action can include warnings to the operator and, if the operator does not act in response to the warnings, can also include an emergency brake activation. An emergency brake activation may be accomplished using, for example, a P2A valve as is known in the art. Such valves are vital in that electrical power must be applied to the valve in order to keep the valve closed to prevent an emergency brake application. In this manner, any disruption to the power supply to the P2A valve results in an emergency brake application.).  
With respect to dependent claim 12, Kane discloses wherein the SIL 4 over-speed protection device is configured to detect a zero speed (see paragraph [0011]:  At the end of the trip, the speed profile gradually decreases to zero to ensure that the train is at zero speed (i.e., the train is stopped) prior to reaching the limit of its authority.).
With respect to dependent claim 13, Kane discloses wherein the SIL 4 over-speed protection device is a checked redundant system (see paragraph [0020]:  The speeds indicated by the sensors 100, 200 are each input to each of two redundant speed comparators 300, 301. The speed comparators 300, 301 are preferably implemented using microprocessors or other data processing elements. The microprocessor in speed comparator 300 is preferably of a different type, and preferably from a different manufacturer, than the microprocessor in speed comparator 301.).  
With respect to dependent claim 14, Kane discloses wherein the SIL 4 over-speed protection device is configured to test the first and second logical units (see paragraphs [0017] and [0022]: If the speed of the train is determined to exceed the speed profile, corrective action is taken. This corrective action can include warnings to the operator and, if the operator does not act in response to the warnings, can also include an emergency brake activation.  The GPS vitality circuit 500 and compare this calculated train speed to the speed profile in the memory 400. If the calculated train speed exceeds the speed from the speed profile corresponding to the present position of the train, corrective action is taken.).  
With respect to dependent claim 15, Kane discloses further comprising a first speed sensor connected to the first logical unit and a second speed sensor connected to the second logical unit (see paragraphs [0019] and [0020]:  Each of the axle drive sensors 100, 200 is preferably connected to a respective vital circuit 101, 201. The function of the vital circuits 101, 201 is to ensure to the extent possible that the sensors are operating correctly. The primary concern with the sensors 100, 200 is that they do not erroneously indicate a zero speed or a speed lower than the true speed. Indications of speeds in excess of the true speed are undesirable because they may result in unnecessary emergency brake applications or may require the train operator to operate the train more slowly than necessary, but false indications of speeds in excess of the true speed are tolerable because they will not result in an unsafe situation as would false zero speeds. In embodiments in which the sensors 100, 200 are of the axle generator type.  The speeds indicated by the sensors 100, 200 are each input to each of two redundant speed comparators 300, 301.).
With respect to dependent claim 16, Kane discloses further comprising a first power source connected to the first logical unit and a second power source connected to the second logical unit ([0024] and claim 1:  If either of the watchdog timers 302, 303 signals the power supply that it has timed out (which may be due to a failure of one of the speed comparators 300, 301 or may be because the operator has not reduced the speed of the train to the allowable speed indicated by the speed profile), the power supply 705 is configured to interrupt the supply of power to the P2A valve 600 to cause an emergency brake application. In some embodiments, the power supply 705 is configured to produce a unique voltage not used elsewhere on the train to reduce the possibility that a short results in the unintended application of power to the P2A valve 600.   A first processor, the first processor being configured to calculate a first speed profile for the train along a first portion of track associated with the first processor, the first speed profile including a maximum allowable speed of the train for each point along the first portion of track, the first speed profile including a braking curve corresponding to a portion of the track in which the maximum allowable speed transitions from a higher speed to a lower speed.).  
With respect to dependent claim 17, Kane discloses further comprising a first vital supervision circuit connected to the first logical unit and a second vital supervision circuit connected to the second logical unit (see paragraph [0019]:  Each of the axle drive sensors 100, 200 is preferably connected to a respective vital circuit 101, 201. The function of the vital circuits 101, 201 is to ensure to the extent possible that the sensors are operating correctly.).  
With respect to dependent claim 18, Kane discloses wherein the first logical unit and the second logical unit are checked redundant (see paragraph [0020]:  The speeds indicated by the sensors 100, 200 are each input to each of two redundant speed comparators 300, 301.).  
With respect to dependent claim 19, Kane discloses further comprising a vehicle on-board controller connected to the first logical unit and the second logical unit (see abstract, paragraph [0025] and claim 1:  The onboard control system includes redundant speed sensors with redundant vital circuits, and also includes redundant speed comparators to ensure that the train doesn't exceed the speed profile. A GPS receiver may be used for greater reliability. The system 20 includes both wayside and onboard equipment.  A receiver located onboard the train, the receiver being configured for communication with the transmitter; an onboard processor located onboard the train and connected to the receiver; and a memory located onboard the train and connected to the onboard processor.). 
With respect to dependent claim 20, Kane discloses wherein the vehicle on-board controller monitors the first logical unit and the second logical unit in both the first mode and the second mode (see paragraph [0017]:  If the speed of the train is determined to exceed the speed profile, corrective action is taken. This corrective action can include warnings to the operator and, if the operator does not act in response to the warnings, can also include an emergency brake activation. An emergency brake activation may be accomplished using, for example, a P2A valve as is known in the art. Such valves are vital in that electrical power must be applied to the valve in order to keep the valve closed to prevent an emergency brake application. In this manner, any disruption to the power supply to the P2A valve results in an emergency brake application.).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661